The opinion of the court was delivered, February 25th 1864, by
Strong, J.
Without pausing to inquire what authority there was for setting off the judgment against Kline, on the docket of Justice Irwin, against the judgment on the docket of Justice Nye, it is quite plain that the latter-named magistrate had no rightHo give judgment for the excess against the plaintiff. He had no jurisdiction of a cause of action founded upon the judgment of another magistrate, except as prescribed by the Act of Assembly of 1810, in case of the death or removal of the justice who gave the judgment: 17 S. & R. 369; Ellsworth v. Barstow, 7 Y/atts 314. It required a new Act of Assembly to give justices jurisdiction over actions brought on the judgments of justices in other states : Act 27th February 1845, P. L. 73. Nor does the docket of Esquire Nye show any judgment against the plaintiff by him rendered. He states a balance due upon the judgment in Esquire Irwin’s docket, but he could not, and it does not appear that he did, enter a judgment against the plaintiff for that balance. When, therefore, a transcript was taken and filed in the Common Pleas, it exhibited nothing which justified an equitable set-off of judgments. For aught that appears, execution might be enforced now of the judgment obtained before Justice Irwin.
The order of the court directing the set-off to be made is reversed, and the record is remitted.
Thompson, J., dissented.